         Case 1:18-cv-03560-GLR Document 57 Filed 05/07/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

MAYOR AND CITY COUNCIL
OF BALTIMORE, et al.,                       *

      Plaintiffs,                           *

v.                                          *          Civil Action No. GLR-18-3560

ACTELION PHARMACEUTICALS                    *
LTD., et al.,
                                            *
      Defendants.
                                         *****
                                        ORDER

      On April 13, 2021, the United States Court of Appeals for the Fourth Circuit issued

an opinion vacating this Court’s September 30, 2019 dismissal of Plaintiffs’ claims and

remanding to this Court for further proceedings. (ECF No. 55). The Fourth Circuit’s

mandate issued on May 5, 2021. (ECF No. 56). Accordingly, it is this 7th day of May,

2021, hereby:

      ORDERED that this Clerk is directed to RE-OPEN this case; and

      IT IS FURTHER ORDERED that Defendants shall ANSWER Plaintiffs’ Amended

Complaint within fourteen (14) days of the date of this Order.


                                                _____________/s/________________
                                                George L. Russell, III
                                                United States District Judge
